i          i       i                                                                           i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00115-CV

    IN RE Joseph Charles RUBIOLA a/k/a/ J.C. RUBIOLA, Gregory Allan RUBIOLA,
    Catherine RUBIOLA, JGL DESIGN-BUILD, LLC a/k/a JGL DESIGN BUILD and
        Michael CORTEZ, individually and d/b/a THE HEIGHTS DESIGN AND
                                CONSTRUCTION

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2009, relators filed a petition for writ of mandamus and a motion for

emergency temporary relief. The court has considered relators’ petition for writ of mandamus and

is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the motion for emergency temporary relief are DENIED. See TEX . R. APP . P.

52.8(a).

                                                                      PER CURIAM


          … This proceeding arises out Cause No. 2008-CI-13072, styled Brian Salmon and Christina Salmon v. Joseph
           1

Charles Rubiola aka J.C. Rubiola, et al., pending in the 166th Judicial District Court, Bexar County, Texas, the
Honorable Martha Tanner presiding. However, the order complained of was signed by the Honorable John D. Gabriel,
presiding judge of the 131st Judicial District Court, Bexar County, Texas.